        2:17-cr-20037-JES-JEH # 183              Page 1 of 2                                          E-FILED
                                                                    Tuesday, 11 December, 2018 11:55:06 AM
                                                                                Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                       )
                                                )
                        Plaintiff,              )
                                                )
                v.                              )       Case No. 17-cr-20037-JES-JEH
                                                )
BRENDT A. CHRISTENSEN,                          )
                                                )
                        Defendant.              )

                                       PROTECTIVE ORDER
        The parties are ORDERED to comply with the following in connection with jury

materials of the Clerk of Court made available for inspection, reproduction and copying in this

case:

   1. The parties shall use the records and papers only for the purpose of preparing and

        presenting a motion challenging compliance with the Jury Selection and Service Act, 28

        U.S.C. § 1861 et seq., or a further briefing of such a motion, in this litigation.

   2. Public disclosure of the records and papers might be harmful to nonparties. Therefore, the

        parties shall establish a procedure for handling the records and papers to protect their

        confidentiality, including methods for identifying, tracking and securing any records or

        papers copied during inspection.

   3. The records and papers may be shared with others who are assisting counsel in this

        action, provided that each person assisting counsel has read this Protective Order and

        agrees in writing to abide by the Order and keep the material in a secure location in order

        to maintain confidentiality. Those assisting counsel shall return the records and papers to

        counsel, shall not retain a copy, and shall not use the material for any purpose other than

        to assist with the preparation of this litigation.
                                                    1
      2:17-cr-20037-JES-JEH # 183             Page 2 of 2



  4. The parties may use any portion of the records and papers, or the information contained

     therein, to support or oppose motions only if private personal information from which an

     individual can be identified is removed or redacted. Such private personal information

     includes but is not limited to the names of individuals, social security numbers, names of

     minor children, dates of birth, home addresses, and the items listed in Local Rule

     49.12(A). Any party may seek leave to file or maintain such private personal information

     under seal. See Local Rules 49.9(A), 49.12(B).

  5. At the conclusion of this litigation, including all appeals and collateral attacks, if any, the

     parties shall return all copies of any records or papers to the Clerk of Court or shall

     certify to the Clerk of Court that the copies have been destroyed.

  6. Any person who fails to comply with this Protective Order or who otherwise discloses the

     contents of any record or paper inspected in violation of 28 U.S.C. § 1867(f) is subject to

     sanctions.

IT IS SO ORDERED.

             Signed on this 11th day of December, 2018.

                                             s/ James E. Shadid
                                             James E. Shadid
                                             Chief United States District Judge




                                                2
